11 N.Y.2d 688 (1962)
Mabel Chenu, Respondent,
v.
Board of Trustees of the Police Pension Fund of the City of New York, Defendant, and J. Robert Chenu, as Administrator of The Estate of Eva Chenu, Deceased, Appellant.
Court of Appeals of the State of New York.
Argued January 8, 1962.
Decided January 25, 1962.
Joseph L. Forscher, Richard L. Barnes and Arnold M. Patent for appellant.
Adrien E. Laurencelle, Jr., and Mario Matthew Cuomo for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, without costs; no opinion.